Caton, C. J. As was said in Railroad Company v. Morgan County, 14 Ill. 163, “we think,with certain qualifications, personal property follows the residence of the owner, and is there taxable.” This is so where, the personal property is not permanently located in another place. If it be, then it may be taxed where it is thus permanently located. A resident of one place may have a farm, or a store, or a manufactory, in another, and the property permanently connected with either of these concerns would be properly taxable where such concerns were situated. This bill does not show that the property, upon which the tax complained of was levied, was not permanently located and established in district number three. Upon this point the bill is entirely silent, but seems to have relied upon the general principle that property follows the residence of the owner. As every reasonable presumption is against the pleader, we think that he should have shown affirmatively that the property was not taxable in district number three. This certainly he has not done, and the injunction was properly dissolved. The decree must be affirmed. Decree affirmed.